Citation Nr: 1812341	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Army from January 1946 through April 1947, with prior service in the Rhode Island National Guard.  This matter comes to the Board of Veterans' Appeals on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

On his October 2015 substantive appeal, the Veteran expressed his desire for a hearing before a Veterans Law Judge at the local RO.  In March 2016 written correspondence, the Veteran withdrew his hearing request.  In September 2016 written correspondence, the Veteran wrote that he wanted a Board hearing held in Washington, D.C.  In December 2017, the Veteran's representative wrote that the Veteran no longer desired a BVA hearing and was unable to attend his scheduled January 2018 hearing.  Thus, the Veteran's hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A July 2007 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal, and did not submit new and material evidence within one year. 

2.  The evidence associated with the file after the July 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The evidence demonstrates the Veteran's bilateral hearing loss is etiologically related to his period of active service.

4.  The evidence demonstrates the Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his appeal are moot.

Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may be sufficient. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In a July 2007 rating decision, the RO denied service connection because of a lack of evidence of in-service acoustic trauma, and the lack of a nexus between the Veteran's bilateral hearing loss and tinnitus and his period of service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the July 2007 decision includes service personnel records (SPRs), some service treatment records (STRs), VA treatment records, and statements from the Veteran.  Those records showed that the Veteran's military occupation specialty (MOS) was that of a supply clerk.  The summary of military occupation documented that, as a supply clerk, the Veteran performed various clerical and stock handling duties in connection with receipt, issue, storage, and shipping in a linen room of an army General Hospital, and "other related work."  Available service records do not show complaints of or treatment for hearing loss or tinnitus.  The Veteran's March 1947 separation examination showed that he passed a whispered voice test 15/15.  The Veteran was discharged from El Paso, Texas

The VA treatment records include a December 2004 VA audiology consultation that documented the Veteran reported difficulty hearing, and military noise exposure to aircraft and machinery/equipment.  At that time, the Veteran denied tinnitus.  The diagnosis was mild to profound bilateral sensorineural hearing loss and the Veteran was given hearing aids.  
In his April 2007 statement, the Veteran wrote that when he was on active duty he was stationed at Briggs [sic] Field on the flight line.  He wrote that, in the course of his duties as a supply technician, he was responsible for loading and unloading incoming and outgoing aircraft while the engines were still running.  He wrote that it was extremely loud, especially at takeoff and that he did not have hearing protection.  After most takeoffs, he reported experiencing a transient ringing in his ears, and his hearing would be less than normal.  He wrote that following service he wore hearing protection when working on the tarmac in his civilian career.

Evidence submitted after the 2007 decision includes additional VA treatment records, statements from the Veteran and his representative, and private treatment records.  Specifically, in his August 2007 notice of disagreement, the Veteran wrote that the description of his duties as a supply clerk failed to capture the full extent of his duties working on the flights lines at Briggs Field.  

An April 2009 VA audiology consultation report documented that the Veteran denied occupational noise exposure, recreational noise exposure, and tinnitus.  He did have a positive history of military noise exposure.  

In July 2012, the Veteran clarified that he had been stationed at Briggs Army Air Field in El Paso, Texas from January 1946 to April 1947.  

In January 2013, the Veteran wrote that his 1947 whispered voice test did not accurately reflect his hearing loss, and that he did not complain about his hearing in service because he was not bleeding or deathbed ill.

The Veteran's treating audiologist wrote a letter in July 2014 documenting that the Veteran had complaints of bilateral hearing loss and tinnitus ongoing since his military service.  Audiometric testing showed the following puretone thresholds in decibels as follows:

Hertz
500
1000
2000
3000
4000
Average
Right
30
50
70
70
100
64
Left
35
60
70
80
90
67
Dr. KD opined that the Veteran's bilateral hearing loss and tinnitus were caused by acoustic trauma sustained during active service.  Dr. KD stated that he had reviewed the Veteran's military personnel records and VA treatment records.  Dr. KD explained that exposure to impulse noise could result in acoustic trauma from a limited number of exposures and that slight noise-induced hearing loss incurred as a young adult, when combined with hearing loss associated with aging, could result in moderate hearing loss at age 50 or 60.  Dr. KD additionally cited to the Institute of Medicine's 2006 Noise and Military Service study that found that the evidence was sufficient to conclude that certain military personnel from World War II to the present have exhibited hearing thresholds while in the military that are typical of noise-induced hearing loss, as patterns of hearing loss consistent with noise exposure can be seen in cross sectional studies of military personnel.  He also explained that noise levels associated with hearing loss are likely to be associated with tinnitus.

The November 2017 Appellant Brief relayed that the Veteran explained that he was exposed to extremely loud noises as a supply clerk on a flight line.  The representative further argued that the Veteran's whisper test upon separation did not accurately reflect his degree of hearing impairment.

The Board finds that new and material evidence has been presented.  The evidence, including the July 2014 private audiology opinion, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - specifically a nexus between the Veteran's diagnosed bilateral hearing loss and tinnitus and the acoustic trauma sustained in service.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Also, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, the Veteran's claims are reopened.   No new service treatment or personnel records were received after July 2007.  So, the Veteran's claims may not be reconsidered.  
The Board also finds that the evidence is sufficient to establish entitlement to service connection for bilateral hearing loss and tinnitus.  First, the record demonstrates the Veteran has a bilateral hearing loss disability and tinnitus.  The December 2004 VA audiology record and July 2014 audiological findings show that the Veteran has bilateral sensorineural hearing loss for VA purposes.  With regard to tinnitus, the Veteran has reported experiencing ringing in his ears, and he reported this to his treating audiologist Dr. KD.  While the Veteran received hearing aids from VA, his audiological health was otherwise managed by his private audiologist, Dr. KD.  Although the Veteran was reported to have denied tinnitus at VA audiology appointments, the Board finds that the private treatment records should carry more weight regarding his tinnitus reports.  

Second, The Board finds that the Veteran is competent to report his in-service exposure to hazardous noise and that his statements are consistent with his MOS.  The Veteran was a supply clerk, and, while the description of that position did not specifically mention working on the flight line, it also included the notation of "other related work."  The Veteran testified that the MOS description did not fully capture the extent of his duties.  SPRs show the Veteran separated in El Paso, Texas, which is the location of Fort Bliss and the Biggs Army Airfield (formerly the Biggs Air Force Base).  The Board finds that the Veteran's report of loading and unloading supplies from the flight line is consistent with his duties as a supply clerk stationed by an airfield.  The Board also finds his testimony that he was exposed to hazardous noise from aircraft engines to be credible and consistent with his duties.  The Veteran competently reported in-service symptoms of reduced hearing and ringing in his ears following the noise exposure.  The Veteran has also explained that he did not seek treatment for these symptoms because he was not seriously ill or injured.  While the STRs show that the Veteran passed a whispered voice test upon separation, that type of testing is not reliable and cannot be used as evidence of normal hearing.  The Board therefore finds sufficient evidence to establish the Veteran was exposed to hazardous noise levels in service and had in-service symptoms of hearing loss and tinnitus.

Third, the July 2014 private opinion establishes a nexus between the Veteran's bilateral hearing loss and tinnitus and his period of active service.  Dr. KD had the opportunity to review the Veteran's available military records and conducted an in-person examination, as well as reviewed relevant medical literature.  Dr. KD adequately opined that the Veteran's bilateral hearing loss and tinnitus were more than likely etiologically related to the Veteran's in-service exposure to acoustic trauma.  There is no contrary medical opinion of record.  The Veteran's reports of onset and continuity of symptoms also supports a showing of nexus between his bilateral hearing loss and tinnitus and his period of service.  In sum, the criteria for service connection for bilateral hearing loss and tinnitus are met.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

The claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


